     Case 4:19-cv-00325-HSG Document 411 Filed 04/20/20 Page 1 of 2




 1   John R. Brydon (Bar No. 83365)
     Edward P. Tugade (Bar No. 226797)
 2   DEMLER, ARMSTRONG & ROWLAND, LLP
     101 Montgomery Street, Suite 1800
 3   San Francisco, California 94104
     Telephone: (415) 949-1900
 4   Facsimile: (415) 354-8380
     Email:       bry@darlaw.com
 5                tug@darlaw.com
 6   Attorneys for Defendant
     PNEUMO ABEX LLC,
 7   successor in interest to Abex Corporation
 8
                                UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10

11
                                                    Case No. 4:19-cv-00325-HSG
12   IN RE TOY ASBESTOS LITIGATION
                                                    Related Cases: 4:19-cv-00325-HSG and
13                                                  4:19-cv-00336-HSG
     AGNES TOY, individually and successor-
14   in-interest to the Estate of THOMAS H.
     TOY, SR., deceased; THOMAS H. TOY,             [PROPOSED] ORDER GRANTING
15   JR., individually and as legal heir to         DISMISSAL OF DEFENDANT PNEUMO
     THOMAS H. TOY, SR., deceased,                  ABEX LLC WITHOUT PREJUDICE
16
                           Plaintiffs,
                                                    Judge: Honorable Haywood S. Gilliam, Jr.
17
     vs.                                            Dept.: Courtroom 2
18
     PNEUMO ABEX INTERNATIONAL                      FAC Filed: February 11, 2019
19   INC., et al.                                   SAC Filed: July 22, 2019
                                                    Date Removed: January 18, 2019
20                         Defendants.

21

22
            PURSUANT TO STIPULATION, IT IS ORDERED that the above-entitled action by
23
     Plaintiff AGNES TOY, individually and successor-in-interest to the Estate of THOMAS H.
24
     TOY, SR., deceased; THOMAS H. TOY, JR., individually and as legal heir to THOMAS H.
25
     TOY, SR., deceased, is dismissed without prejudice as to Defendant PNEUMO ABEX LLC,
26
     ///
27
     ///
28

                                                    1
            [PROPOSED] ORDER GRANTING DISMISSAL OF DEFENDANT PNEUMO ABEX LLC WITHOUT PREJUDICE
     Case 4:19-cv-00325-HSG Document 411 Filed 04/20/20 Page 2 of 2




 1
     only, with a mutual wavier of costs, pursuant to Rule 41 of the Federal Rules of Civil
 2
     Procedure.
 3

 4
     DATED:            4/20/2020
 5

 6

 7                                               Hon. Haywood S. Gilliam, Jr.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
            [PROPOSED] ORDER GRANTING DISMISSAL OF DEFENDANT PNEUMO ABEX LLC WITHOUT PREJUDICE
